UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6343


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRY DENNARD MCNEAIR,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Salisbury. James A. Beaty, Jr.,
Chief District Judge. (4:96-cr-00070-WO-2)


Submitted:   July 28, 2011                 Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Dennard McNeair, Appellant Pro Se.            Robert Michael
Hamilton, Assistant United States Attorney,      Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Terry   Dennard   McNeair       appeals    the   district    court’s

order denying his motion for reduction of sentence, 18 U.S.C.

§ 3582   (2006).     We   have    reviewed      the    record   and    find    no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.       United States v. McNeair, No. 4:96-cr-

00070-WO-2    (M.D.N.C.   Feb.   23,   2011).        We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                       2